DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 10, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Independent claims 1, 10, and 17 recite “creating a mapping …”, “determining …”, “identifying …”, and “selecting …”.  These limitations, under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “processor”, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “processor” language, “creating a mapping …”, “determining …”, “identifying …”, and “selecting …” in the context of this claim encompasses person manually creates a mappings or keep track of callers to each agents.  From the mappings, the person can manually determine a number of agents the caller has had with each agents within a period of time.  The person can also identify callers that have the fewest interactions with other agents and select a predetermined number of interactions with the identified callers.  All of these steps can be performed in the mind 
To overcome the 101 rejection, examiner suggested to include a further step processing the selected “predetermined number of interactions of the agent with each of the identified customers” into voiceprints.

Allowable Subject Matter
Claims 1-22 are allowable and will be allowed when the 101 issue is resolved.  The following is an examiner’s statement of reasons for allowance: Buehler et al. (USPG 2018/0131811) disclose a voice biometric authentication system comprising: a processor and a computer readable medium operably coupled thereto, the computer readable medium comprising a plurality of instructions stored in association therewith that are accessible to, and executable by, the processor, to perform operations which comprise: (i) receiving a plurality of mono telephonic interactions between customers and agents (figures 1A-B and paragraphs 28-29, “phone call”); (ii) creating a mapping of the plurality of mono telephonic interactions that illustrates which agent interacted with which customer in each of the interactions (paragraph 29, retrieving a customer record that includes “an agent that the customer is assigned to (i.e., the dedicated agent)”; so each existing customer is assigned a “dedicated agent”).  Fisher (USPN 6510221) teaches a method for selecting an agent from a pool of agents based on desired services and agent’s skills (col. 4, lines 25-62).
Both Buehler and Fisher, individually or in combination fails to explicitly disclose the combination of the limitations regarding “(iii) determining how many agents each customer interacted with; (iv) identifying one or more customers an agent has interacted with that have the fewest interactions with other agents based on step (iii); and (v) selecting a predetermined number of interactions of the agent with each of the identified customers.”  Buehler, the closest prior art, relates to selecting an agent among a pool of agents for a customer based on ranking scores.  Nowhere in Buehler discloses or 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Avila et al. (USPG 2018/0278750) teach a method for routing for help based on previous interaction between customer and an agent.  Sri et al. (USPG 2015/0256675) teach a method for improving goal-directed textual conversations between agents and customers.  Craib (USPG 2017/0013131) teaches a method for predicting an agent for a customer.  Mezhibovsky et al. (USPG 2016/0065741) teach a method for determining and selecting an agent for a customer based on ratings of the agent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631.  The examiner can normally be reached on M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUYEN X VO/Primary Examiner, Art Unit 2656